Case 2:19-cv-02516-CJC-JC Document 46 Filed 04/20/20 Page 1 of 15 Page ID #:164




 1   Abraham J. Colman (SBN 146933)
     Email: acolman@reedsmith.com
 2   Tuan V. Uong (SBN 272447)
     Email: tuong@reedsmith.com
 3   Sevana Zadourian (SBN 315037)
      Email: szadourian@reedsmith.com
 4    Reed Smith LLP
     355 South Grand Avenue
 5    Suite 2900
      Los Angeles, CA 90071-1514
 6    Telephone: +1 213 457 8000
      Facsimile: +1 213 457 8080
 7

 8    Attorneys for Defendant
      Midland Funding LLC
 9

10

11

12                        UNITED STATES DISTRICT COURT
13                      CENTRAL DISTRICT OF CALIFORNIA
14

15     SANDY M. WILLIAMS, individually          Case No.: 2:19-cv-2516-CJC (JCx)
       and on behalf of all others similarly
16     situated                                 PROTECTIVE ORDER
17                        Plaintiff,
                                                Compl. Filed:   4/3/2019
18            vs.
                                                Hon. Cormac J. Carney
19     SCOTT & ASSOCIATES, PC.                  Magistrate Hon. Jacqueline Chooljian
       MIDLAND FUNDING, LLC, MANN
20     BRACKEN, LLP and DOES 1
       through 10 inclusive,
21
                          Defendants.
22

23

24

25

26

27

28
                                             –1–
                                       PROTECTIVE ORDER
Case 2:19-cv-02516-CJC-JC Document 46 Filed 04/20/20 Page 2 of 15 Page ID #:165




 1       1.      A. PURPOSES AND LIMITATIONS
 2            As the parties have represented that discovery in this action is likely to involve
 3    production of confidential, proprietary, or private information for which special
 4    protection from public disclosure and from use for any purpose other than prosecuting
 5    this litigation may be warranted, this Court enters the following Protective Order.
 6    This Order does not confer blanket protections on all disclosures or responses to
 7    discovery. The protection it affords from public disclosure and use extends only to
 8    the limited information or items that are entitled to confidential treatment under the
 9    applicable legal principles. Further, as set forth in Section 12.3, below, this Protective
10    Order does not entitle the parties to file confidential information under seal. Rather,
11    when the parties seek permission from the court to file material under seal, the parties
12    must comply with Civil Local Rule 79-5 and with any pertinent orders of the assigned
13    District Judge and Magistrate Judge.
14            B. GOOD CAUSE STATEMENT
15            In light of the nature of the claims and allegations in this case and the parties’
16    representations that discovery in this case will involve the production of confidential
17    records, and in order to expedite the flow of information, to facilitate the prompt
18    resolution of disputes over confidentiality of discovery materials, to adequately
19    protect information the parties are entitled to keep confidential, to ensure that the
20    parties are permitted reasonable necessary uses of such material in connection with
21    this action, to address their handling of such material at the end of the litigation, and
22    to serve the ends of justice, a protective order for such information is justified in this
23    matter. The parties shall not designate any information/documents as confidential
24    without a good faith belief that such information/documents have been maintained
25    in a confidential, non-public manner, and that there is good cause or a compelling
26    reason why it should not be part of the public record of this case.
27

28
                                               –2–
                                         PROTECTIVE ORDER
Case 2:19-cv-02516-CJC-JC Document 46 Filed 04/20/20 Page 3 of 15 Page ID #:166




 1    2.    DEFINITIONS
 2          2.1    Action: The instant action: Sandy M. Williams v. Scott & Associates,
 3    PC, et al., Case No. 2:19-cv-2516-CJC-JC.
 4           2.2   Challenging Party: a Party or Non-Party that challenges the
 5    designation of information or items under this Order.
 6          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 7    how it is generated, stored or maintained) or tangible things that qualify for protection
 8    under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 9    Cause Statement.
10          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
11    support staff).
12          2.5    Designating Party: a Party or Non-Party that designates information or
13    items that it produces in disclosures or in responses to discovery as
14    “CONFIDENTIAL.”
15          2.6    Disclosure or Discovery Material: all items or information, regardless
16    of the medium or manner in which it is generated, stored, or maintained (including,
17    among other things, testimony, transcripts, and tangible things), that are produced or
18    generated in disclosures or responses to discovery in this matter.
19          2.7    Expert: a person with specialized knowledge or experience in a matter
20    pertinent to the litigation who has been retained by a Party or its counsel to serve as
21    an expert witness or as a consultant in this Action.
22          2.8    House Counsel: attorneys who are employees of a party to this Action.
23    House Counsel does not include Outside Counsel of Record or any other outside
24    counsel.
25          2.9    Non-Party: any natural person, partnership, corporation, association, or
26    other legal entity not named as a Party to this action.
27    ///

28
                                             –3–
                                       PROTECTIVE ORDER
Case 2:19-cv-02516-CJC-JC Document 46 Filed 04/20/20 Page 4 of 15 Page ID #:167




 1             2.10 Outside Counsel of Record: attorneys who are not employees of a party
 2    to this Action but are retained to represent or advise a party to this Action and have
 3    appeared in this Action on behalf of that party or are affiliated with a law firm which
 4    has appeared on behalf of that party, and includes support staff.
 5             2.11 Party: any party to this Action, including all of its officers, directors,
 6    employees, consultants, retained experts, and Outside Counsel of Record (and their
 7    support staffs).
 8             2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 9    Discovery Material in this Action.
10             2.13 Professional Vendors: persons or entities that provide litigation support
11    services (e.g., photocopying, videotaping, translating, preparing exhibits or
12    demonstrations, and organizing, storing, or retrieving data in any form or medium)
13    and their employees and subcontractors.
14             2.14 Protected Material:     any Disclosure or Discovery Material that is
15    designated as “CONFIDENTIAL.”
16             2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
17    from a Producing Party.
18    3.       SCOPE
19             The protections conferred by this Order cover not only Protected Material (as
20    defined above), but also (1) any information copied or extracted from Protected
21    Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
22    and (3) any deposition testimony, conversations, or presentations by Parties or their
23    Counsel that might reveal Protected Material, other than during a court hearing or at
24    trial.
25             Any use of Protected Material during a court hearing or at trial shall be
26    governed by the orders of the presiding judge. This Order does not govern the use of
27    Protected Material during a court hearing or at trial.
28
                                              –4–
                                        PROTECTIVE ORDER
Case 2:19-cv-02516-CJC-JC Document 46 Filed 04/20/20 Page 5 of 15 Page ID #:168




 1    4.    DURATION
 2          Even after final disposition of this litigation, the confidentiality obligations
 3    imposed by this Order shall remain in effect until a Designating Party agrees
 4    otherwise in writing or a court order otherwise directs. Final disposition shall be
 5    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 6    or without prejudice; and (2) final judgment herein after the completion and
 7    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 8    including the time limits for filing any motions or applications for extension of time
 9    pursuant to applicable law.
10    5.    DESIGNATING PROTECTED MATERIAL
11          5.1       Exercise of Restraint and Care in Designating Material for Protection.
12          Each Party or Non-Party that designates information or items for protection
13    under this Order must take care to limit any such designation to specific material that
14    qualifies under the appropriate standards. The Designating Party must designate for
15    protection only those parts of material, documents, items, or oral or written
16    communications that qualify so that other portions of the material, documents, items,
17    or communications for which protection is not warranted are not swept unjustifiably
18    within the ambit of this Order.
19          Mass, indiscriminate, or routinized designations are prohibited. Designations
20    that are shown to be clearly unjustified or that have been made for an improper
21    purpose (e.g., to unnecessarily encumber the case development process or to impose
22    unnecessary expenses and burdens on other parties) may expose the Designating Party
23    to sanctions.
24          If it comes to a Designating Party’s attention that information or items that it
25    designated for protection do not qualify for protection, that Designating Party must
26    promptly notify all other Parties that it is withdrawing the inapplicable designation.
27    ///
28
                                              –5–
                                        PROTECTIVE ORDER
Case 2:19-cv-02516-CJC-JC Document 46 Filed 04/20/20 Page 6 of 15 Page ID #:169




 1          5.2         Manner and Timing of Designations. Except as otherwise provided in
 2    this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
 3    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 4    under this Order must be clearly so designated before the material is disclosed or
 5    produced.
 6          Designation in conformity with this Order requires:
 7                (a)     for information in documentary form (e.g., paper or electronic
 8    documents, but excluding transcripts of depositions), that the Producing Party affix at
 9    a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
10    legend”), to each page that contains protected material. If only a portion or portions
11    of the material on a page qualifies for protection, the Producing Party also must clearly
12    identify the protected portion(s) (e.g., by making appropriate markings in the
13    margins).
14          A Party or Non-Party that makes original documents available for inspection
15    need not designate them for protection until after the inspecting Party has indicated
16    which documents it would like copied and produced. During the inspection and before
17    the designation, all of the material made available for inspection shall be deemed
18    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
19    copied and produced, the Producing Party must determine which documents, or
20    portions thereof, qualify for protection under this Order. Then, before producing the
21    specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
22    to each page that contains Protected Material. If only a portion or portions of the
23    material on a page qualifies for protection, the Producing Party also must clearly
24    identify the protected portion(s) (e.g., by making appropriate markings in the
25    margins).
26                (b) for testimony given in depositions that the Designating Party identifies
27    on the record, before the close of the deposition as protected testimony.
28
                                               –6–
                                         PROTECTIVE ORDER
Case 2:19-cv-02516-CJC-JC Document 46 Filed 04/20/20 Page 7 of 15 Page ID #:170




 1                   (c) for information produced in some form other than documentary and for
 2    any other tangible items, that the Producing Party affix in a prominent place on the
 3    exterior of the container or containers in which the information is stored the legend
 4    “CONFIDENTIAL.” If only a portion or portions of the information warrants
 5    protection, the Producing Party, to the extent practicable, shall identify the protected
 6    portion(s).
 7             5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 8    failure to designate qualified information or items does not, standing alone, waive the
 9    Designating Party’s right to secure protection under this Order for such material.
10    Upon timely correction of a designation, the Receiving Party must make reasonable
11    efforts to assure that the material is treated in accordance with the provisions of this
12    Order.
13    6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
14             6.1      Timing of Challenges.    Any Party or Non-Party may challenge a
15    designation of confidentiality at any time that is consistent with the Court’s
16    Scheduling Order.
17             6.2      Meet and Confer.    The Challenging Party shall initiate the dispute
18    resolution process under Local Rule 37-1 et seq.
19             6.3      The burden of persuasion in any such challenge proceeding shall be on
20    the Designating Party. Frivolous challenges, and those made for an improper purpose
21    (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
22    expose the Challenging Party to sanctions. Unless the Designating Party has waived
23    or withdrawn the confidentiality designation, all parties shall continue to afford the
24    material in question the level of protection to which it is entitled under the Producing
25    Party’s designation until the Court rules on the challenge.
26    ///
27    ///
28
                                                 –7–
                                           PROTECTIVE ORDER
Case 2:19-cv-02516-CJC-JC Document 46 Filed 04/20/20 Page 8 of 15 Page ID #:171




 1    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 2          7.1      Basic Principles. A Receiving Party may use Protected Material that is
 3    disclosed or produced by another Party or by a Non-Party in connection with this
 4    Action only for prosecuting, defending, or attempting to settle this Action. Such
 5    Protected Material may be disclosed only to the categories of persons and under the
 6    conditions described in this Order. When the Action has been terminated, a Receiving
 7    Party must comply with the provisions of Section 13 below.
 8          Protected Material must be stored and maintained by a Receiving Party at a
 9    location and in a secure manner that ensures that access is limited to the persons
10    authorized under this Order.
11          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
12    otherwise ordered by the court or permitted in writing by the Designating Party, a
13    Receiving      Party    may     disclose    any    information   or   item   designated
14    “CONFIDENTIAL” only to:
15                (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
16    as employees of said Outside Counsel of Record to whom it is reasonably necessary
17    to disclose the information for this Action;
18                (b) the officers, directors, and employees (including House Counsel) of the
19    Receiving Party to whom disclosure is reasonably necessary for this Action;
20                (c) Experts (as defined in this Order) of the Receiving Party to whom
21    disclosure is reasonably necessary for this Action and who have signed the
22    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23                (d) the court and its personnel;
24                (e) court reporters and their staff;
25                (f) professional jury or trial consultants, mock jurors, and Professional
26    Vendors to whom disclosure is reasonably necessary for this Action and who have
27    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28
                                               –8–
                                         PROTECTIVE ORDER
Case 2:19-cv-02516-CJC-JC Document 46 Filed 04/20/20 Page 9 of 15 Page ID #:172




 1              (g) the author or recipient of a document containing the information or a
 2    custodian or other person who otherwise possessed or knew the information;
 3              (h) during their depositions, witnesses, and attorneys for witnesses, in the
 4    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 5    requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
 6    form attached as Exhibit A hereto; and (2) they will not be permitted to keep any
 7    confidential information unless they sign the “Acknowledgment and Agreement to
 8    Be Bound” attached as Exhibit A, unless otherwise agreed by the Designating Party
 9    or ordered by the court. Pages of transcribed deposition testimony or exhibits to
10    depositions that reveal Protected Material may be separately bound by the court
11    reporter and may not be disclosed to anyone except as permitted under this Protective
12    Order; and
13              (i) any mediator or settlement officer, and their supporting personnel,
14    mutually agreed upon by any of the parties engaged in settlement discussions.
15    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
16    OTHER LITIGATION
17          If a Party is served with a subpoena or a court order issued in other litigation
18    that compels disclosure of any information or items designated in this Action as
19    “CONFIDENTIAL,” that Party must:
20              (a) promptly notify in writing the Designating Party. Such notification shall
21    include a copy of the subpoena or court order unless prohibited by law;
22              (b) promptly notify in writing the party who caused the subpoena or order
23    to issue in the other litigation that some or all of the material covered by the subpoena
24    or order is subject to this Protective Order. Such notification shall include a copy of
25    this Protective Order; and
26              (c) cooperate with respect to all reasonable procedures sought to be pursued
27    by the Designating Party whose Protected Material may be affected.
28
                                             –9–
                                       PROTECTIVE ORDER
Case 2:19-cv-02516-CJC-JC Document 46 Filed 04/20/20 Page 10 of 15 Page ID #:173




  1         If the Designating Party timely seeks a protective order, the Party served with
  2   the subpoena or court order shall not produce any information designated in this action
  3   as “CONFIDENTIAL” before a determination by the court from which the subpoena
  4   or order issued, unless the Party has obtained the Designating Party’s permission, or
  5   unless otherwise required by the law or court order. The Designating Party shall bear
  6   the burden and expense of seeking protection in that court of its confidential material
  7   and nothing in these provisions should be construed as authorizing or encouraging a
  8   Receiving Party in this Action to disobey a lawful directive from another court.
  9   9.    A    NON-PARTY’S         PROTECTED          MATERIAL       SOUGHT       TO    BE
 10   PRODUCED IN THIS LITIGATION
 11             (a) The terms of this Order are applicable to information produced by a
 12   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 13   produced by Non-Parties in connection with this litigation is protected by the
 14   remedies and relief provided by this Order. Nothing in these provisions should be
 15   construed as prohibiting a Non-Party from seeking additional protections.
 16             (b) In the event that a Party is required, by a valid discovery request, to
 17   produce a Non-Party’s confidential information in its possession, and the Party is
 18   subject to an agreement with the Non-Party not to produce the Non-Party’s
 19   confidential information, then the Party shall:
 20                (1) promptly notify in writing the Requesting Party and the Non-Party
 21   that some or all of the information requested is subject to a confidentiality agreement
 22   with a Non-Party;
 23                (2) promptly provide the Non-Party with a copy of the Protective Order
 24   in this Action, the relevant discovery request(s), and a reasonably specific description
 25   of the information requested; and
 26                (3) make the information requested available for inspection by the Non-
 27   Party, if requested.
 28
                                            – 10 –
                                       PROTECTIVE ORDER
Case 2:19-cv-02516-CJC-JC Document 46 Filed 04/20/20 Page 11 of 15 Page ID #:174




  1            (c) If a Non-Party represented by counsel fails to commence the process
  2   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the notice
  3   and accompanying information or fails contemporaneously to notify the Receiving
  4   Party that it has done so, the Receiving Party may produce the Non-Party’s
  5   confidential information responsive to the discovery request. If an unrepresented
  6   Non-Party fails to seek a protective order from this court within 14 days of receiving
  7   the notice and accompanying information, the Receiving Party may produce the Non-
  8   Party’s confidential information responsive to the discovery request. If the Non-Party
  9   timely seeks a protective order, the Receiving Party shall not produce any information
 10   in its possession or control that is subject to the confidentiality agreement with the
 11   Non-Party before a determination by the court unless otherwise required by the law
 12   or court order. Absent a court order to the contrary, the Non-Party shall bear the
 13   burden and expense of seeking protection in this court of its Protected Material.
 14   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 16   Protected Material to any person or in any circumstance not authorized under this
 17   Protective Order, the Receiving Party must immediately (a) notify in writing the
 18   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 19   all unauthorized copies of the Protected Material, (c) inform the person or persons to
 20   whom unauthorized disclosures were made of all the terms of this Order, and (d)
 21   request such person or persons to execute the “Acknowledgment and Agreement to
 22   Be Bound” that is attached hereto as Exhibit A.
 23   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 24   PROTECTED MATERIAL
 25         When a Producing Party gives notice to Receiving Parties that certain
 26   inadvertently produced material is subject to a claim of privilege or other protection,
 27   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 28
                                           – 11 –
                                      PROTECTIVE ORDER
Case 2:19-cv-02516-CJC-JC Document 46 Filed 04/20/20 Page 12 of 15 Page ID #:175




  1   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  2   may be established in an e-discovery order that provides for production without prior
  3   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  4   parties reach an agreement on the effect of disclosure of a communication or
  5   information covered by the attorney-client privilege or work product protection, the
  6   parties may incorporate their agreement into this Protective Order.
  7   12.   MISCELLANEOUS
  8         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  9   person to seek its modification by the Court in the future.
 10         12.2 Right to Assert Other Objections. No Party waives any right it otherwise
 11   would have to object to disclosing or producing any information or item on any
 12   ground not addressed in this Protective Order. Similarly, no Party waives any right
 13   to object on any ground to use in evidence of any of the material covered by this
 14   Protective Order.
 15         12.3 Filing Protected Material. A Party that seeks to file under seal any
 16   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
 17   orders of the assigned District Judge and Magistrate Judge. If a Party's request to file
 18   Protected Material under seal is denied by the court, then the Receiving Party may
 19   file the information in the public record unless otherwise instructed by the court.
 20   13.   FINAL DISPOSITION
 21         After the final disposition of this Action, as defined in Section 4, within 60 days
 22   of a written request by the Designating Party, each Receiving Party must return all
 23   Protected Material to the Producing Party or destroy such material. As used in this
 24   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 25   summaries, and any other format reproducing or capturing any of the Protected
 26   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 27   must submit a written certification to the Producing Party (and, if not the same person
 28
                                            – 12 –
                                       PROTECTIVE ORDER
Case 2:19-cv-02516-CJC-JC Document 46 Filed 04/20/20 Page 13 of 15 Page ID #:176




  1   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
  2   category, where appropriate) all the Protected Material that was returned or destroyed
  3   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
  4   compilations, summaries or any other format reproducing or capturing any of the
  5   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
  6   archival copy of all pleadings, motion papers, trial, deposition, and hearing
  7   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  8   reports, attorney work product, and consultant and expert work product, even if such
  9   materials contain Protected Material. Any such archival copies that contain or
 10   constitute Protected Material remain subject to this Protective Order as set forth in
 11   Section 4.
 12   14.   Any violation of this Order may be punished by any and all appropriate
 13   measures including, without limitation, contempt proceedings and/or monetary
 14   sanctions.
 15

 16
      The foregoing Stipulation is hereby agreed to by:

 17

 18    Dated: April 20, 2020                      REED SMITH LLP
 19

 20
                                                  By: /s/ Sevana Zadourian
 21
                                                    Sevana Zadourian
 22                                                 Attorney for Defendant
                                                    Midland Funding LLC
 23

 24

 25

 26

 27

 28
                                           – 13 –
                                      PROTECTIVE ORDER
Case 2:19-cv-02516-CJC-JC Document 46 Filed 04/20/20 Page 14 of 15 Page ID #:177




  1    Dated: April 20, 2020                  MALONE FROST MARTIN PLLC
  2

  3                                           By: /s/ Eugene Xerxes Martin, IV
  4
                                                  Eugene Xerxes Martin, IV
                                                  Attorney for Defendant
  5                                               Scott & Associates, PC

  6

  7
       Dated: April 20, 2020                  THE LAW OFFICES OF AMIR J.
  8
                                              GOLDSTEIN, ESQ.
  9

 10
                                              By: /s/ Amir J. Goldstein
 11                                               Amir J. Goldstein
                                                  Attorney for Plaintiff
 12                                               Sandy M. Williams
 13

 14

 15

 16

 17
      IT IS SO ORDERED.
 18

 19
      DATED: April 20, 2020
 20

 21
      ___/s/ Jacqueline Chooljian________
 22   Hon. Jacqueline Chooljian
      United States Magistrate Judge
 23

 24

 25

 26

 27

 28
                                        – 14 –
                                   PROTECTIVE ORDER
Case 2:19-cv-02516-CJC-JC Document 46 Filed 04/20/20 Page 15 of 15 Page ID #:178




  1                                        EXHIBIT A
  2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3

  4   I,   _____________________________           [print   or    type    full   name],    of
  5   _________________ [print or type full address], declare under penalty of perjury that
  6   I have read in its entirety and understand the Protective Order that was issued by the
  7   United States District Court for the Central District of California on April 20, 2020 in
  8   the case of Sandy M. Williams v. Scott & Associates, PC, et al., Case No. 2:19-cv-
  9   2516-CJC-JC. I agree to comply with and to be bound by all the terms of this
 10   Protective Order and I understand and acknowledge that failure to so comply could
 11   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
 12   that I will not disclose in any manner any information or item that is subject to this
 13   Protective Order to any person or entity except in strict compliance with the
 14   provisions of this Order.
 15         I further agree to submit to the jurisdiction of the United States District Court
 16   for the Central District of California for the purpose of enforcing the terms of this
 17   Protective Order, even if such enforcement proceedings occur after termination of this
 18   action. I hereby appoint __________________________ [print or type full name] of
 19   _______________________________________ [print or type full address and
 20   telephone number] as my California agent for service of process in connection with
 21   this action or any proceedings related to enforcement of this Protective Order.
 22   Date: ______________________________________
 23   City and State where sworn and signed: _________________________________
 24

 25   Printed name: _______________________________
 26

 27   Signature: __________________________________
 28
                                            – 15 –
                                       PROTECTIVE ORDER
